ICJ_088_Lockerbie_LBY_GBR_1998-02-27_JUD_01_PO_05_FR.txt. 54

OPINION INDIVIDUELLE DE M. KOOIJMANS
[Traduction]

1. Pai voté en faveur du dispositif de l’arrêt car je pense, comme la
Cour, que celle-ci est compétente pour connaître de la requête introduite
par la Libye et que cette requête est recevable. Je partage également l’opi-
nion exprimée dans l’arrêt selon laquelle un certain nombre des excep-
tions présentées par le défendeur n’ont pas un caractère exclusivement
préliminaire. Toutefois, comme l’arrêt ne prend pas pleinement en compte
mes propres considérations, je tiens à ce qu’il soit pris acte de mes vues en
ce qui concerne certains des arguments formulés par les Parties. Je le ferai
assez succinctement pour les exceptions d’incompétence et un petit peu
plus longuement pour les exceptions d’irrecevabilité et l’exception selon
laquelle les demandes libyennes ont été privées de tout objet, ou selon
laquelle la Libye ne peut obtenir les mesures qu’elle demande, du fait de
l’adoption subséquente des résolutions 748 (1992) et 883 (1993) par le
Conseil de sécurité.

I. QUESTIONS CONCERNANT LA COMPETENCE

2. Ce serait un truisme d’affirmer que, politiquement, la présente
affaire est extrêmement délicate. Comme la Cour l’a déjà déclaré à de
nombreuses reprises, le fait qu’un différend porté devant elle a des conno-
tations politiques sérieuses et le fait que le Conseil de sécurité est simul-
tanément saisi de ce différend ne l’empéchent pas d’en connaître.

En l'espèce, le défendeur ne s'est pas contenté de souligner ces élé-
ments. Il a laissé entendre que la Libye n’a pas invoqué la compétence
de la Cour en vertu de la convention de Montréal pour régler un diffé-
rend né dans le cadre de cette convention mais pour d’autres raisons,
sans aucun lien avec elle. A l’audience du 13 octobre 1997, Pagent du
Royaume-Uni a déclaré:

«Ce que le demandeur essaie d'obtenir par la présente instance ne
relève simplement pas de la convention de Montréal mais constitue
une tentative à peine voilée de faire échec à l’exercice par le Conseil
de sécurité des attributions qu’il tient de la Charte des Nations
Unies.» (CR 97/16, p. 16.)

3. Non seulement le défendeur nie qu’il existe un différend avec la
Libye sur l'interprétation ou l’application de la convention de Montréal,
mais il met aussi sérieusement en doute les motifs qui poussent la Libye à
invoquer un tel différend; la Cour ne doit pas se laisser entraîner dans
une telle mystification motivée par des considérations politiques. Jai

49
CONVENTION DE MONTREAL DE 1971 (OP. IND. KOOIMANS) 55

choisi de libeller la phrase qui précéde en des termes assez extrémes afin
de montrer combien il est facile de représenter la Cour comme un instru-
ment utilisé par l’une des parties à des fins extrajudiciaires. Et ce risque
devient un grave danger si l’impression naît que la Cour est utilisée
comme un pion dans une partie d’échecs à laquelle participent d’autres
organes principaux de l'Organisation des Nations Unies.

4. Dans ce contexte, il semble opportun et utile de souligner une fois
de plus quelle est la fonction de la Cour selon la Charte et le Statut, qui
fait partie intégrante de la Charte. Cette fonction a été décrite de manière
appropriée par la Cour elle-même dans son arrêt rendu le 20 décembre
1988 dans l'affaire relative à des Actions armées frontalières et transfron-
taliéres:

«la Cour n’ignore pas que tout différend juridique porté devant elle
peut présenter des aspects politiques. Mais, en tant qu’organe judi-
ciaire, elle doit seulement s’attacher à déterminer d’une part si le dif-
férend qui lui est soumis est d’ordre juridique, c’est-à-dire s’il est
susceptible d’étre résolu par application des principes et des régles du
droit international, et d’autre part si elle a compétence pour en
connaître et si l’exercice de cette compétence n’est pas entravé par
des circonstances qui rendent la requéte irrecevable. L’objet de la
saisine de la Cour est le règlement pacifique de tels différends. La
Cour se prononce en droit et n’a pas à s’interroger sur les motiva-
tions d’ordre politique qui peuvent amener un Etat, à un moment
donné ou dans des circonstances déterminées, à choisir le règlement
judiciaire.» (Actions armées frontalières et transfrontalières (Nica-
ragua c. Honduras), compétence et recevabilité, arrêt, CI.J. Recueil
1988, p. 91, par. 52.)

5. Tout autre est la question de savoir si la conclusion finale de la
Cour quant au fond est compatible avec des décisions obligatoires d’autres
organes de l'Organisation des Nations Unies, en particulier le Conseil de
sécurité, et, de avis de la Cour, cette question doit être examinée à un
stade ultérieur. La première tâche de la Cour lorsqu’une affaire lui est
soumise est d’examiner si cette affaire concerne un différend juridique et
si elle a compétence pour en connaître. Comme l’a déclaré la Cour dans
les affaires des Essais nucléaires: «L'existence d’un différend est donc la
condition première de l’exercice de sa fonction judiciaire.» La Cour a
aussi dit qu’«on ne peut se contenter à cet égard des affirmations d’une
partie» et, pourrait-on ajouter, il ne suffit pas non plus que l’autre partie
nie qu’il y ait un différend. Se référant à son avis consultatif dans l’affaire
de l’Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie
et la Roumanie (C.I. J. Recueil 1950, p. 74), la Cour a déclaré que «l’exis-
tence d’un différend international demande à être établie objectivement »
(Essais nucléaires (Australie c. France), arrêt, C.IJT. Recueil 1974,
p. 271, par. 55).

6. Partant, si la Cour se prononce sur l’existence ou la non-existence
d’un différend juridique, elle exerce régulièrement sa fonction judiciaire.

50
CONVENTION DE MONTRÉAL DE 1971 (OP. IND. KOOIJMANS) 56

Il est à mon avis indifférent à cet égard que le défendeur ne s’appuie pas
sur la convention de Montréal et soutienne qu'aucun différend ne l’oppose
à la Libye en ce qui concerne l’interprétation et l’application de cette
convention. I] n’est pas contesté par les Parties qu’en eux-mêmes les faits
de l’incident de Lockerbie peuvent être considérés comme constitutifs
d’un acte visé à l’article premier de la convention de Montréal, ce qui
impliquerait que cette convention pourrait être applicable à cet incident
et — dans des circonstances normales — lui serait applicable. Le défen-
deur a déclaré que cela ne signifie pas que d’autres règles du droit inter-
national ne soient pas applicables à ces faits, et qu’en portant la situation
à l’attention du Conseil de sécurité comme une menace potentielle contre
la paix et la sécurité résultant de la participation d’un Etat à des actes de
terrorisme, il a fait fond sur les dispositions de la Charte des Nations
Unies. Dans ces conditions, la convention de Montréal ne serait pas,
comme l’affirme le demandeur, le seul instrument applicable ou exclusi-
vement applicable.

7. La divergence d’opinions qui en résulte n’est donc pas un désaccord
abstrait quant à l’applicabilité de la convention de Montréal: il s’agit d’un
différend juridique très précis sur l’applicabilité de cette convention aux
faits mêmes de l'affaire dont la Cour est saisie. Le fait qu’en adoptant la
résolution 731 (1992) le Conseil de sécurité ait implicitement nié que la
convention fût applicable à ces faits ne peut en aucune manière restreindre
la compétence et la responsabilité propres de la Cour s’agissant de déter-
miner si, au regard du paragraphe 1 de l’article 14 de la convention de
Montréal, le différend que lui a soumis le demandeur est un différend rele-
vant du règlement judiciaire, lequel règlement lui est confié. Conclure
autrement porterait atteinte à la fonction propre de la Cour telle que
celle-ci'est définie dans la Charte et le Statut. Par voie de conséquence,
la Cour est aussi compétente pour connaître des demandes de la Libye,
à savoir dire et juger que le défendeur n’a pas respecté les droits que l’ar-
ticle 7 de la convention confère à la Libye et n’a pas exécuté les obligations
que l'article 11 lui impose à lui-même, puisque telles sont les demandes
spécifiques du demandeur. La réponse à la question de savoir si la Cour
devra connaître de ces demandes spécifiques dépendra bien sûr de la con-
clusion qu’elle adoptera sur la question préliminaire de l’applicabilité de la
convention eu égard aux résolutions du Conseil de sécurité.

8. La compétence de la Cour est à mon avis limitée aux questions que
je viens de mentionner et qui sont couvertes par les termes du para-
graphe 1 de l’article 14 de la convention de Montréal, c’est-à-dire les
questions de l’applicabilité et du respect ou non-respect de ce texte. En
particulier, les moyens par lesquels ce non-respect se traduit et la ques-
tion de savoir si ces moyens ne sont pas conformes à la Charte des
Nations Unies et aux règles impératives du droit international général ne
relèvent pas de là compétence de la Cour telle que celle-ci a été consen-
suellement acceptée au paragraphe 1 de Particle 14 de la convention.

9. C’est pourquoi je souscris pleinement à la conclusion de la Cour
selon laquelle elle est compétente pour connaître du différend entre le

51
CONVENTION DE MONTREAL DE 1971 (OP. IND, KOOIMANS) 57

demandeur et le défendeur conformément au paragraphe 1 de l’article 14
de la convention de Montréal. F’ai néanmoins exprimé certaines opinions
personnelles sur la question de la compétence parce que j'estime impor-
tant de souligner que les compétences du Conseil de sécurité et de la Cour
sont à cet égard distinctes et peuvent être nettement distinguées, et
qu’elles ne doivent pas être confondues, encore moins considérées comme
pouvant être en conflit. De même que tout Etat a le droit de porter une
situation à l’attention du Conseil de sécurité et le Conseil le droit de se
prononcer sur cette situation et de la qualifier de menace contre la paix et
la sécurité internationales, tout Etat a le droit d’introduire devant la
Cour une requête contre un autre Etat au sujet d’un différend dont il
estime qu’il relève du règlement judiciaire. C’est à la Cour et à la Cour
seulement qu’il appartient de déterminer si elle est compétente pour con-
naître de la demande sur la base des dispositions juridiques applicables.

II. QUESTIONS CONCERNANT LA RECEVABILITÉ ET LE DÉFAUT
D’OBJET DES DEMANDES

10. La question de savoir si la Cour, une fois qu’elle s’est déclarée com-
pétente, doit exercer sa fonction judiciaire, dans toutes les circonstances
est une question tout à fait différente. Le défendeur a soutenu que les
droits que la Libye pourrait avoir en vertu de la convention de Montréal
sont de toute façon supplantés par les obligations que lui imposent les
résolutions 748 (1992) et 883 (1993) du Conseil de sécurité, qui ont été
adoptées postérieurement à l’introduction de la requête de la Libye. En
conséquence, tout arrêt sur le fond serait vide de sens parce qu’il ne serait
ni applicable ni exécutable.

1i. Il ne semble guère pertinent de savoir si cette exception doit être
considérée comme une exception d’irrecevabilité et rejetée en consé-
quence, puisque les résolutions en question ont été adoptées après la date
de l’introduction de la requête qui, aux termes de l’arrêt, est la seule date
pertinente aux fins d'apprécier la recevabilité de celle-ci ou de déterminer
si elle doit être qualifiée d’«exception sur laquelle le défendeur demande
une décision avant que la procédure sur le fond se poursuive» au sens du
paragraphe 1 de l’article 79 du Règlement de la Cour.

12. On peut contester qu’il soit nécessaire ou même possible de
classer les exceptions préliminaires en catégories distinctes. A cet égard
S. Rosenne déclare:

«Tout ce qu’on peut déduire de l’expérience est qu’il s’agit d’une
question particulière qui doit être appréciée à la lumière de toutes les
circonstances de chaque affaire.» (S. Rosenne, The Law and Prac-
tice of the International Court of Justice, 1920-1996, 1997, p. 883.)

A cet égard, on peut aussi se reporter à l'affaire du Cameroun septen-
trional dans laquelle la Cour, commentant les divers sens attribués par les
Parties, entre autres, au terme «recevabilité», a déclaré:

52
CONVENTION DE MONTREAL DE 1971 (OP. IND. KOOIJMANS) 58

«La Cour reconnait que, dans des contextes différents, ces termes
peuvent avoir des sens différents mais elle n’estime pas nécessaire en
l’espèce d’en examiner la signification. Aux fins de la présente espèce,
une analyse des faits tenant compte de certains principes directeurs
peut suffire pour résoudre les questions qui retiennent l’attention de
la Cour.» (Cameroun septentrional, arrêt, C.I.J. Recueil 1963, p. 28.)

13. Qu'il faille ou non distinguer les exceptions préliminaires selon des
catégories, cette analyse contextuelle est exactement ce à quoi la Cour
s’est livrée dans le présent arrêt. Tenant compte de toutes les circons-
tances de l’espèce, elle est parvenue à la conclusion que l’exception selon
laquelle les résolutions 748 (1992) et 883 (1993) du Conseil de sécurité
auraient rendu la demande libyenne sans objet est une exception qui a un
caractère préliminaire et relève des dispositions de l’article 79 du Régle-
ment de la Cour. La Cour a néanmoins conclu que cette exception n’avait
pas un caractère exclusivement préliminaire au sens du paragraphe 7 de
l’article 79 et devait, en conséquence, être examinée avec le fond.

14. Je partage cette opinion de la Cour. J’ai cependant le sentiment
qu’il y a lieu de faire des observations additionnelles étant donné que le
défendeur n’a pas nié que cette exception pouvait toucher le fond du dif-
férend. Il estime qu’il devrait être néanmoins mis fin à l’instance durant la
phase actuelle au motif que tout arrêt au fond serait dépourvu d'effet
pratique puisque la Cour ne peut faire droit aux demandes de la Libye en
raison des effets juridiques supérieurs des résolutions obligatoires du
Conseil de sécurité. 7

Le Conseil du Royaume-Uni a déclaré que la Cour n’exercerait pas
comme il convient sa fonction judiciaire si elle rendait un arrêt qui serait
vide de sens parce qu’il ne serait ni applicable ni exécutable compte tenu
des termes des décisions antérieures du Conseil de sécurité qui demeurent
en vigueur (CR 97/16, p. 60).

A cet égard, on a cité l’arrêt rendu par la Cour dans l’affaire du Came-
roun septentrional:

«L'arrêt de la Cour doit avoir des conséquences pratiques en ce
sens qu'il doit pouvoir affecter les droits ou obligations juridiques
existants des Parties, dissipant ainsi toute incertitude dans leurs rela-
tions juridiques.» (C.J. Recueil 1963, p. 34.)

15. On peut toutefois se demander si cette référence à Vaffaire du
Cameroun septentrional est justifiée. Dans cette affaire, le raisonnement
de la Cour reposait sur l’idée qu’un arrêt sur le fond ne pourrait être
effectivement appliqué puisque la décision de l’Assemblée générale (réso-
lution 1608 (XV)) de mettre fin à la tutelle sur le Cameroun britannique
(décision qui rendait l’instance sans objet entre le Royaume-Uni et la
République du Cameroun) était une mesure administrative ayant la
nature d’une décision et un caractère définitif. Une conclusion de la Cour

53
CONVENTION DE MONTREAL DE 1971 (OP. IND. KOOIJMANS) 59

selon laquelle des dispositions juridiques avaient été violées n’aurait pu
entraîner une réparation puisque l’Assemblée générale n’était plus com-
pétente en ce qui concernait le territoire par suite de la cessation de la
tutelle par l’effet de la résolution 1608 (XV) et, en conséquence, l’ancienne
puissance administrante ne pouvait donner effet à aucune décision de la
Cour (C.I.J. Recueil 1963, p. 35). -

16. Il ressort clairement de l’affaire du Cameroun septentrional que la
Cour ne décidera qu’une demande n’a plus d’objet que dans un contexte
extrêmement concret. Ce sont «les circonstances qui se sont produites»
qui amènent la Cour à juger qu’«il n’entre pas dans la fonction juridic-
tionnelle de la Cour de traiter des questions dans l’abstrait, une fois
qu’elle est parvenue à la conclusion qu’il n’y a plus lieu de statuer au
fond» (C.I.J. Recueil 1974, p. 272). | ,

17. En l'espèce, les circonstances sont différentes: il n’y a pas de
mesure administrative ayant la nature d’une décision et un caractère défi-
nitif prise par un organe de l'Organisation des Nations Unies. Les réso-
lutions adoptées par le Conseil de sécurité en vertu du chapitre VII de la
Charte peuvent avoir des effets juridiques de vaste portée, mais elles ne
sont pas irrévocables ni inaltérables. Il est loisible au Conseil de sécurité,
dans l’exercice de ses fonctions, de les confirmer, de les révoquer ou de les
modifier et on ne peut en conséquence les qualifier de «définitives» même
si, pendant la période ot elles sont en vigueur, elles peuvent déterminer
les droits et obligations des Etats Membres, leurs dispositions l’empor-
tant sur les droits et les obligations que ces Etats peuvent avoir en vertu
d’autres traités. Il est généralement admis que le Conseil de sécurité est
pleinement compétent en vertu du chapitre VII pour constater qu’une
situation de fait constitue une menace contre la paix et la sécurité inter-
nationales et qu’il peut prendre les mesures juridiquement obligatoires
nécessaires pour parer à cette menace, mais qu'il n’est pas compétent
pour dire le droit, et l’on a contesté que le Conseil de sécurité puisse
modifier le droit lorsqu'il ’applique à un ensemble de faits particuliers
(voir, par exemple, Malcolm Shaw, «The Security Council and the Inter-
national Court of Justice: Judicial Drift and Judicial Function», dans A. S.
Muller et autres, dir. publ., The International Court of Justice — Its
Future Role after Fifty Years, 1997, p. 219 et suiv.).

18. Comme les résolutions 748 (1992) et 883 (1993) du Conseil de sécu-
rité ont tranché les questions en cause avec autorité mais non définitive-
ment et pour une période indéfinie, la Cour a a juste titre conclu que
lexception du défendeur selon laquelle les demandes libyennes ont été
privées de tout objet n’a pas «un caractére exclusivement préliminaire» et
serait examinée avec le fond. Ce faisant, la Cour agit conformément a sa
fonction telle que celle-ci est définie à l’article 38 de son Statut, à savoir
«régler conformément au droit international les différends qui lui sont
soumis», tout en respectant pleinement les compétences qui sont celles du
Conseil de sécurité en vertu de la Charte.

19. Il est à mon avis essentiel aux fins de ce que M. Lachs a appelé
«une interaction fructueuse» entre ces deux principaux organes de l’Orga-

54
CONVENTION DE MONTREAL DE 1971 (OP. IND. KOOIJMANS) 60

nisation des Nations Unies de distinguer soigneusement entre les fonc-
tions propres au Conseil de sécurité et celles propres à la Cour. Ces
fonctions sont complémentaires et, en ce sens, peuvent se soutenir mutuel-
lement.

TIT. OBSERVATIONS FINALES

20. On peut faire une observation finale. Le défendeur a invoqué la
notion d’«économie judiciaire» lorsqu’il a demandé qu’il soit mis fin à
Vaffaire dans sa phase préliminaire. Il a mis la Cour en garde contre une
instance au fond qui obligerait la Cour 4 examiner des questions de fait
complexes et a ajouté qu’il fallait mettre fin à l’instance lors de la phase
préliminaire parce que les résolutions du Conseil de sécurité l’ont rendue
sans objet. On ne peut exclure que tel puisse être effectivement le cas,
bien que cela ne soit aucunement certain comme cela l’était dans l’affaire
du Cameroun septentrional.

21. L'économie judiciaire peut toutefois jouer au détriment de l’oppor-
tunité judiciaire, qui appelle une délicate mise en balance des intérêts de
toutes les parties au différend. A cet égard, ce qu’a dit M. Read dans son
opinion dissidente dans l’affaire de l’Anglo-Iranian Oil Co. mérite d’être
rappelé:

«Il m'est impossible de méconnaître la grave injustice que cause-
rait à un Etat demandeur un arrêt qui admettrait une exception
d’incompétence et refuserait d’autoriser un prononcé sur le fond,
tout en tranchant en même temps, à l’encontre de l’Etat demandeur,
un important point de fait ou de droit faisant partie du fond. Le
refus d’autoriser un jugement du différend aurait pour effet de ren-
voyer l’Etat demandeur et l’Etat défendeur à d’autres mesures juri-
diques ou politiques, en vue de régler le différend. Au moment de
rechercher une autre solution au différend, ni le demandeur ni le
défendeur ne devraient être placés dans un état d'infériorité à la suite
d'une décision sur un point de fait ou de droit touchant le fond.»
(C.LJ. Recueil 1952, p. 149; les italiques sont de moi.)

22. On ne peut certainement pas prévoir que d’autres solutions, par
exemple sur la base de suggestions faites par des organisations régionales
ou d’autres groupements internationaux ou nationaux, seront trouvées
et, pour le moment, cela peut même sembler improbable, mais on ne peut
non plus l’exclure. La Cour ne doit pas être perçue comme faisant obs-
tacle à d’éventuels efforts de conciliation.

(Signé) P. H. KooïMaANs.

55
